PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim *94were agreed to as follows:
1. On October 13, 2001, claimant was traveling eastbound on 1-70 in Wheeling, Ohio County, when he drove through the Wheeling Tunnel. As he was traveling through the tunnel, a portion of the ceiling tiles broke loose and fell onto and in front of his vehicle, a 1994 Chevrolet Sportvan. This incident caused damages to claimant’s vehicle for which he filed this claim.
2. Respondent was responsible for the maintenance of the Wheeling Tunnel as it is a part of 1-70 in Ohio County.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $733.97; however, claimant is limited to arecovery of $250.00, the amount of his insurance deductible.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the ceiling tiles in the Wheeling Tunnel on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $250.00.
Award of $250.00.